IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-81,623-01


                    EX PARTE KIELLE DROMONE MCNEAL, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
         CAUSE NO. F08-47896-L IN THE CRIMINAL DISTRICT COURT NO. 5
                            FROM DALLAS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to fifty years’ imprisonment. The Fifth Court of Appeals affirmed his conviction. McNeal

v. State, No. 05-10-00181-CR (Tex. App. – Dallas, June 17, 2011).

        Applicant contends, among other things, that his trial counsel rendered ineffective assistance

because counsel failed to pursue a defense of accident or seek a lesser included offense instruction.

Applicant alleges that he maintained that the shooting was accidental, but that trial counsel insisted
                                                                                                   2

on pursuing a theory of self defense, which was essentially negated when the jury received an

instruction pursuant to Section 9.31(b) of the Texas Penal Code.

       The trial court has determined that trial counsel's performance was deficient in that counsel

failed to adequately explain the applicable law to Applicant, failed to reasonably consult with

Applicant regarding his options, and pursued an unreasonable defensive strategy. The trial court also

finds that such deficient performance prejudiced Applicant. Relief is granted. The judgment in

Cause No. F08-47896-L in the Criminal District Court No. 5 of Dallas County is set aside, and

Applicant is remanded to the custody of the Sheriff of Dallas County. The trial court shall issue any

necessary bench warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: October 15, 2014
Do not publish